Order, Supreme Court, Bronx County (Alan Saks, J.), entered September 20, 1995, which granted defendant’s motion to dismiss the complaint for failure to timely serve a proper notice of claim, unanimously affirmed, without costs.
We agree with the IAS Court that defendant was prejudiced by plaintiffs’ failure to provide the correct address of the building where the accident occurred until service of their summons and complaint, some nine months after the accident (Barno v New York City Hous. Auth., 185 AD2d 292; see also, Matter of Green v New York City Hous. Auth., 180 AD2d 586). We also agree with the IAS Court that there was no excuse for this delay, plaintiffs having been advised by defendant some three months after the accident that it did not own a building at the address given in plaintiffs’ notice of claim. Concur—Wallach, J. P., Nardelli, Tom, Mazzarelli and Andrias, JJ.